—In an action, inter alia, for specific performance of a contract of sale of real property, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Ramirez, J.), dated June 6, 1991, as, upon reargument, adhered to the original determination in an order entered October 10, 1990, granting the plaintiff specific performance.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant has presented no triable issues of fact (see, CPLR 3212 [b]). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.